                                                                                 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


ALBERT T. OWENS,

                  Plaintiff,

v.                                              CASE NO. 4:18cv422-RH/CAS

CAPTAIN TOWNSEND et al.,

                  Defendants.

_____________________________/


          ORDER DENYING A TEMPORARY RESTRAINING ORDER


         The plaintiff’s motion for a temporary restraining order is before the court

on the magistrate judge’s report and recommendation, ECF No. 7. No objections

have been filed. The recommendation is for denial of the motion.

         The requested temporary restraining order would direct the defendant to

comply with the United States Constitution. But the defendants already have an

obligation to comply with the Constitution. Accordingly,

         IT IS ORDERED:

         The report and recommendation is accepted. The motion for a temporary

restraining order, ECF No. 4, is denied. The case is remanded to the magistrate




Case No. 4:18cv422-RH/CAS
                                                                  Page 2 of 2




judge for further proceedings.

         SO ORDERED on January 19, 2019.

                                   s/Robert L. Hinkle
                                   United States District Judge




Case No. 4:18cv422-RH/CAS
